Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 12 are pending in the application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation “reduces” in line 3, which makes the meaning of claim “wherein the predetermined band bending reduces at least one of a hole depletion and an electron accumulation at a near-surface region of the nanowire” confusing. For examples, if a band bending reduces a hole depletion, does this mean the band bending causes a hole depletion, but gradually slow the rate of hole depletion,  or causes an electron accumulation? The meaning is not clear. Based on the specification of this instant application at para0021,  “as depicted in second inset 100B, the downward surface band bending of p-doped metal-nitrides creates an energy 
Claim 2 recites the limitation “the plurality of nanowires” in line 2. There is insufficient antecedent basis for the limitation “the plurality of nanowires” in the claim, since claim 1 does not cite “the plurality of nanowires”.
Claims 3-5 recites the limitation “the compound semiconductor” in line 1. There is insufficient antecedent basis for the limitation “the compound semiconductor” in the claim, since claim 1 does not cite “the compound semiconductor”.
Claim 8 recites the limitation “the plurality of nanowires” in line 2. There is insufficient antecedent basis for the limitation “the plurality of nanowires” in the claim, since claim 7 does not cite “the plurality of nanowires”.
Claims 9-11 recites the limitation “the compound semiconductor” in line 7. There is insufficient antecedent basis for the limitation “the compound semiconductor” in the claim, since claim 7 does not cite “the compound semiconductor. 
Claims 6 and 12 are rejected because of their dependency on claims 5 and 11, respectively, which are then dependent on claims 1 and 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 USC 102 as being anticipated by King et al. (Physical Review B 75, 115312, 2007).  Evidentiary support provided for claim 1 by Wang et al. (Nano Lett. 2011, 11, 2353-2357), Sun et al. (Physical Review B 67, 041306R, 2003), and Gleason-Rohrer (PhD Thesis 2013 – Measurement of the Band Bending and Surface Dipole at Chemically Functionalized Si/Vacuum Interfaces). And Evidentiary support provided for claim 2 by Wang et al. (Nano Lett. 2011, 11, 2353-2357), and Pendyala et al. (Nanoscale, 2012, 4, 6269).
Regarding claim 1, King discloses a method (making Mg-doped InGaN nanowires by plasma assisted molecular-beam epitaxy, see e.g. first paragraph of II Experimental Details, page 115312-1 of King), comprising:
engineering a Fermi level (doping) of nonpolar surfaces (m-plane of the InGaN, see below) of a nanowire to a predetermined value (as evidenced by Galeason-Rohrer, the act of doping a semiconductors changes the set Fermi level, see e.g. para02/page4 of Galeason-Rohrer for evidentiary support) through doping with a predetermined dopant (Mg, see e.g. first paragraph of II Experimental Details, page 115312-1 of King) 
With regard to the nonpolar surface, as evidenced by Wang, pure water splitting occurs on the Ga-face nonpolar lateral surfaces of GaN nanowires, i.e. m-plane, (see e.g. page2354 para01 of Wang for evidentiary support). Furthermore, as evidenced by Sun, nonpolar InGaN is also m-plane, (see e.g. Title and Abstract of Sun for evidentiary support). Thus the InGaN of King has a nonpolar surface.
   
Regarding claim 2, King discloses the method of claim 1, wherein the predetermined surface band bending removes an energy barrier at the nonpolar surface of the plurality of nanowires (The downward band bending drives holes into the bulk and electrons to the nanowire sidewall, thus leads to a depletion of holes at the surfaces, which can be read as that an energy barrier is removed or changed, since holes are an energy barrier for electron diffusion, see e.g. Fig. 4 of King). 
The limitation “allowing oxidation and reduction reactions to occur concurrently on the plurality of nanowires” is an intended result of the above limitation and is not a positively recited method step. In addition, as evidenced by Wang, if the energy band gap of a semiconductor is wider than the redox potential of water splitting (about 1.23 V vs NHE), water molecules can be reduced by electrons to form H2 (reduction reaction) and oxidized by holes to form O2 (oxidation reaction) to achieve overall water splitting using the semiconductor nanowire (see e.g. page2353 para01 of Wang for evidentiary 
Regarding claim 3, King discloses the method of claim 1, wherein the compound semiconductor is InGaN alloy, the predetermined dopant is magnesium, and the predetermined surface band bending is downward (variation of band bending at the surfaces of Mg-doped InGaN, see e.g. Title and Abstract of King; the downward band bending leads to a depletion of holes at the surface for InGaN, see e.g. Fig. 4a/b of King). 

Regarding claim 7, King discloses a device (Mg-doped InGaN nanowires, see e.g. Title of King), comprising:
a nanowire (Mg-doped InGaN nanowires, see e.g. Title of King) having a Fermi level (doping) of nonpolar surfaces (m-plane of the InGaN, see below) of a nanowire to a predetermined value (as evidenced by Galeason-Rohrer, the act of doping a semiconductors changes the set Fermi level, see e.g. para02/page4 of Galeason-Rohrer for evidentiary support) through doping with a predetermined dopant (Mg, see e.g. first paragraph of II Experimental Details, page 115312-1 of King) to yield a predetermined surface band bending (As evidenced by Galeason-Rohrer, introducing dopants into semicondcutors causes band bending, see e.g. see e.g. para02/page4 of 
With regard to the nonpolar surface, as evidenced by Wang, pure water splitting occurs on the Ga-face nonpolar lateral surfaces of GaN nanowires, i.e. m-plane, (see e.g. page2354 para01 of Wang for evidentiary support). Furthermore, as evidenced by Sun, nonpolar InGaN is also m-plane, (see e.g. Title and Abstract of Sun for evidentiary support). Thus the InGaN of King has a nonpolar surface.
Regarding claim 8, King discloses the device of claim 7, wherein the predetermined surface band bending removes an energy barrier at the nonpolar surface of the plurality of nanowires (The downward band bending drives holes into the bulk and electrons to the nanowire sidewall, thus leads to a depletion of holes at the surfaces, which can be read as that an energy barrier is removed or changed, since holes are an energy barrier for electron diffusion, see e.g. Fig. 4 of King). 
The limitation “allowing oxidation and reduction reactions to occur concurrently on the plurality of nanowires” is an intended result of the above limitation and is not a positively recited method step. In addition, as evidenced by Wang, if the energy band gap of a semiconductor is wider than the redox potential of water splitting (about 1.23 V vs NHE), water molecules can be reduced by electrons to form H2 (reduction reaction) and oxidized by holes to form O2 (oxidation reaction) to achieve overall water splitting using the semiconductor nanowire (see e.g. page2353 para01 of Wang for evidentiary support). Wang further discloses that water splitting occurred on the nonpolar lateral surfaces of GaN nanowire arrays (see e.g. page2354 para01 and Fig.2a/b/c of Wang for evidentiary support). Furthermore, as evidenced by Pendyala, GaN and some InGaN 
Regarding claim 9, King discloses the device of claim 7, wherein the compound semiconductor is InGaN alloy, the predetermined dopant is magnesium, and the predetermined surface band bending is downward (variation of band bending at the surfaces of Mg-doped InGaN, see e.g. Title and Abstract of King; the downward band bending leads to a depletion of holes at the surface for InGaN, see e.g. Fig. 4a/b of King). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 10 are rejected under 35 USC 103 as being un-patentable over King et al. (Physical Review B 75, 115312, 2007) in view of Furtmayr et al. (J. Appl. Phys. 104, 074309, 2008).  
Regarding claim 4, King discloses the method of claim 1, wherein the compound semiconductor is InGaN alloy, the predetermined dopant is magnesium, and the predetermined surface band bending is downward (variation of band bending at the surfaces of Mg-doped InGaN, see e.g. Title and Abstract of King; the downward band bending leads to a depletion of holes at the surface for InGaN, see e.g. Fig. 4a/b of King). King in view of Sun further disclose that the Mg cell temperature was about 350 ºC (see e.g. para01 of Experiment Details of King). However, King is silent about an effusion cell for Mg within a predetermined range. 
Furtmayr discloses a study on optical property of Mg-doped GaN nanowires (see e.g. Title of Furtmayr), wherein thermal effusion cells were used to provide Mg, whose beam equivalent partial pressure varied (see e.g. para01 of Experimental of Furtmayr). 
Therefore, based on KSR rationale B – Simple Substitution of One Known Element for Another to Obtain Predictable Results [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the Mg cell of King with the thermal effusion cell of Furtmayr for the predictable result of controlling Mg concentration as dopant, since the prior art is also for group III nitrite nanowire growth by plasma-assisted molecular beam epitaxy.
Regarding claim 10, King discloses the device of claim 7, wherein the compound semiconductor is InGaN alloy, the predetermined dopant is magnesium, and the predetermined surface band bending is downward (variation of band bending at the surfaces of Mg-doped InGaN, see e.g. Title and Abstract of King; the downward band bending leads to a depletion of holes at the surface for InGaN, see e.g. Fig. 4a/b of King). King in view of Sun further disclose that the Mg cell temperature was about 350 ºC (see e.g. para01 of Experiment Details of King). However, King is silent about an effusion cell for Mg within a predetermined range. 
Furtmayr discloses a study on optical property of Mg-doped GaN nanowires (see e.g. Title of Furtmayr), wherein thermal effusion cells were used to provide Mg, whose beam equivalent partial pressure varied (see e.g. para01 of Experimental of Furtmayr). 
[MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the Mg cell of King with the thermal effusion cell of Furtmayr for the predictable result of controlling Mg concentration as dopant, since the prior art is also for group III nitrite nanowire growth by plasma-assisted molecular beam epitaxy.

Claims 5, 6, 11 and 12 are rejected under 35 USC 103 as being un-patentable over King et al. (Physical Review B 75, 115312, 2007) in view of Wang et al. (Nano Lett. 2011, 11, 2353-2357).  
Regarding claim 5, King discloses the method of claim 1. However, King does not explicitly disclose co-catalyst nanoparticles. Wang discloses a study on photocatalytic water splitting on GaN nanowire with the incorporation of Rh/Cr2O3 core-shell nanostructures acting as co-catalyst (see e.g. Abstract of Wang). In doing so, the co-catalyst nanoparticles can provide reaction sites and enable efficient electron transfer to the surface by unpinning the bands at the co-catalyst/GaN interface to achieve efficient pure water splitting (see e.g. page2355 para02 of Wang). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method King to have included the co-catalyst nanoparticles of Wang on the surface of Mg-doped InGaN nanowires in order to enable efficient electron transfer to the surface for efficient pure water splitting (see e.g. page2355 para02 of Wang). 
Regarding claim 6, King in view of Wang disclose the method of claim 5.  And Wang further disclose that the co-catalyst nanoparticles Rh/Cr2O3 are core-shell (see e.g. Abstract of Wang). In doing so, the transition-metal oxide (Cr2O3) is employed as a diffusion barrier coating to prevent O2 interaction with the noble metal surface to prevent water forming back reaction (see e.g. page2355 para03 of Wang). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method King in view of Wang to have included the co-catalyst nanoparticles in core-shell nanostructure of Wang on the surface of Mg-doped InGaN nanowires in order to prevent water forming back reaction (see e.g. page2355 para02 of Wang). 

Regarding claim 11, King discloses the device of claim 7. However, King do not explicitly disclose co-catalyst nanoparticles. Wang discloses a study on photocatalytic water splitting on GaN nanowire with the incorporation of Rh/Cr2O3 core-shell nanostructures acting as co-catalyst (see e.g. Abstract of Wang). In doing so, the co-catalyst nanoparticles can provide reaction sites and enable efficient electron transfer to the surface by unpinning the bands at the co-catalyst/GaN interface to achieve efficient pure water splitting (see e.g. page2355 para02 of Wang). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nanowires of King to have included the co-catalyst nanoparticles of Wang on the surface of Mg-doped InGaN nanowires in order to enable efficient electron transfer to the surface for efficient pure water splitting (see e.g. page2355 para02 of Wang). 
Regarding claim 12, King in view of Wang disclose the device of claim 11.  And Wang further discloses that the co-catalyst nanoparticles Rh/Cr2O3 are core-shell (see e.g. Abstract of Wang). In doing so, the transition-metal oxide (Cr2O3) is employed as a diffusion barrier coating to prevent O2 interaction with the noble metal surface to prevent water forming back reaction (see e.g. page2355 para03 of Wang). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nanowires of King in view of Wang to have included the co-catalyst nanoparticles in core-shell nanostructure of Wang on the surface of Mg-doped InGaN nanowires in order to prevent water forming back reaction (see e.g. page2355 para02 of Wang). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10,576,447 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following reasons: 
Regarding claim 7, claim 1 of US10576447B2 claims a nanowire (a plurality of nanowires) having a Fermi level of a non-polar surface of the nanowire engineered to a 
Regarding claims 8-12, claims 2-6 of US10576447B2 present the same claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bailey et al. (J. Appl. Phys. 104, 11376, 2008) is study on downward band bending and carrier concentration profiles of InGaN nanowires (see e.g. Abstract of Bailey); Chakraborty et al. (US7186302B2) is a method for fabrication of nonpolar InGaN films (see e.g. Abstract of Chakraborty); Kamimura et al. (J. Am. Chem. Soc. 2013, 135, p10242) is a study on preparing InGaN nanowires using plasma-assisted molecular beam epitaxy with Mg as p-type dopant (see e.g. Abstract, page1/para3 of Kamimura); Yang et al. (US10304980B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.H./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795